Title: To George Washington from Thomas Ridout, 7 September 1785
From: Ridout, Thomas
To: Washington, George

 

Sir
Bordeaux. 7. September 1785.

The letter on the other side is Copy of that I had the Honor to write your Excellency the 31 of last Month—by way of L’orient; this goes by the Brig, Peggy Capt. Cunynghame bound to Charles Town So. Carolina & to Baltimore on board of whom I have shipped a bale directed to you from the Marquis de la Fayette, with orders to be delivered to Colo. Tench Tilghman at Baltimore to whom I have written & sent the bill of lading—Wishing you May receive it in good Condition, I have the Honor to be with the greatest respect Your Excellency’s Most Obedient servant

Thos Ridout

